DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2022 has been entered.

Response to Amendment
Applicant’s response, filed 24 March 2022, to the last office action has been entered and made of record. 
In response to the cancellation of claims 2, 13, and 17-20 and the addition of claim 21, they were previously acknowledged and made of record in the previous Office action, dated 24 September 2021.
In response to the amendments to the specification and claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claims 1 and 12 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
In response to the addition of new claims 22 and 23, they are acknowledged and made of record.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the amended claims are rejected based on a new combination of teachings of previously cited prior art references with the additional teachings of Bressan and Murray being relied upon to suggest the argued amended limitations of “a first lighting condition that is unrelated to image quality problems” and “a second lighting condition that is unrelated to image quality problems”.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites the terms, “the first condition” and “the second condition”, which the Examiner assumes a typographical error exists and “the first lighting condition” and “the second lighting condition” are intended to be recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US 2011/0113361), herein Bhatt, in view of Bressan et al. (US 2008/0317358), herein Bressan, Murray et al. (US 2013/0315477), herein Murray, Gross (US 2015/0325023), and Sadovsky et al. (US 2004/0258308), herein Sadovsky.
Regarding claim 1, Bhatt discloses a method for editing a group of native images using an image processing software, comprising: 
selecting a coordinated preset group corresponding to a desired look to be shared by the group of native images after editing (see Bhatt [0035], [0037], and [0048], where a preset dropdown menu containing multiple preset categories and preset lists is provided, which provide imaging effects that mimic particular styles or look and feel of images, and displayed in a user interface, and a user may select a preset to be applied to the digital image; and see Bhatt [0064]-[0065], where presets may be applied to a set of digital images in batch mode), 
the coordinated preset group comprising a first preset and a second preset (see Bhatt [0038]-[0040], where adjustments may be applied according to preset values, such that a preset adjustment may be applied algorithmically, such that the adjustment amount is dependent upon characteristics of the picture, e.g. a given auto-adjustment can be applied to photo ”A” to produce an adjustment “a” of photo “A”, and when the given auto-adjustment is applied to photo “B”, the resulting adjustment of photo “B” is “b” and not ”a”), 
the first preset comprising a first image editing settings (see Bhatt [0038]-[0040], where the adjustments of a preset includes adjustment settings) that, when applied to a native image having a first condition, modify the native image to approximate the desired look (see Bhatt [0035], [0037], and [0048], where selected presets apply a desired style to the digital image; see Bhatt [0038]-[0040], where adjustments according to a preset may be applied algorithmically, such that the adjustment amount is dependent upon characteristics of the picture, e.g. a given auto-adjustment can be applied to photo ”A” to produce an adjustment “a” of photo “A”; where Bhatt’s teachings suggests that photo “A” has a first exposure characteristics/condition corresponding to an adjustment “a” for the desired auto exposure adjustment to be applied), 
the second preset comprising a second image editing setting (see Bhatt [0038]-[0040], where the adjustments of a preset includes adjustment settings) that, when applied to a native image having a second condition which is different from the first condition, modify the native image to approximate the desired look (see Bhatt [0035], [0037], and [0048], where selected presets apply a desired style to the digital image; see Bhatt [0038]-[0040], where adjustments according to a preset may be applied algorithmically, such that the adjustment amount is dependent upon characteristics of the picture, e.g. when the given auto-adjustment is applied to photo “B”, the resulting adjustment of photo “B” is “b” and not ”a”; where Bhatt’s teachings suggests that photo “B” has a second exposure characteristics/condition corresponding to adjustments “b” for the desired auto exposure adjustment to be applied, which the different adjustments suggests the photo “A” and photo “B” exposure characteristics/condition are different), 
wherein the first preset is configured so that the first image editing settings (see Bhatt [0038]-[0040], where the adjustments of a preset includes adjustment settings), when applied to a native image having the second condition, modify the native image in a manner that does not approximate the desired look (see Bhatt [0038]-[0040], where the adjustment amount is dependent upon characteristics of the picture, e.g. a given auto-adjustment can be applied to photo ”A” to produce an adjustment “a” of photo “A”, and when the given auto-adjustment is applied to photo “B”, the resulting adjustment of photo “B” is “b” and not ”a”; where Bhatt’s teachings suggests that adjustments to photo “B” with adjustments “a” would not result in the desired auto exposure adjustment of a preset to be applied);
applying the first preset to the first native image to transform the first native image to a first transformed image that approximates the desired look (see Bhatt [0035], [0037], and [0048], where the selected presets are used apply the desired style to the digital image; see also Bhatt [0039]-[0040], where the presets applied to a digital image can have adjustment including adjustment settings that may be applied algorithmically, e.g. applying adjustment “a” to photo “A”); 
applying the second preset to the second native image to transform the second native image to a second transformed image that approximates the desired look (see Bhatt [0035], [0037], and [0048], where the selected presets are used apply the desired style to the digital image; see Bhatt [0039]-[0040], where the presets applied to a digital image can have adjustment including adjustment settings that may be applied algorithmically; see also Bhatt [0064], where the presets can be applied to a set of digital images in batch mode, suggesting applying a corresponding algorithmically applied adjustment to a second photo, e.g. photo “B” with adjustment “b”).
Bhatt does not explicitly teach a native image having a first condition that is unrelated to image quality problems, a native image having a second condition that is unrelated to image quality problems, determining that a first native image of the group of native images has the first condition, and determining that the second native image of the group of native images has the second condition.
Bressan teaches in a related and pertinent method for image enhancement which includes providing an aesthetic enhancement to be applied to the image based on image quality of the image and an assigned semantic class (see Bressan Abstract), where low level features related with quality in the image are analyzed to determine one or more image quality dimensions (see Bressan [0044]), and images are categorized into one or more of a set of semantic classes and assigns one or more semantic labels to an image based analyzing the whole scene or focus on objects within the image, and that image quality and categorizations are assumed to be independent (see Bressan [0047]), where a trained categorizer is used to categorize the images into one or more classes based on extracting and analyzing low-level features or transforming a set of local low-level features into a high level representation which characterizes the content of the image as a whole (see Bressan [0049] –[0054]), and a model for intent-based enhancement takes as input the classification of the image and determines appropriate modes of aesthetic enhancement dimensions to be performed on an image, based on the image categorization and image quality input to the model (see Bressan [0082]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Bressan to the method and system of Bhatt for automatic adjustment of digital images, such that in applying a preset to a batch of images to mimic a desired style, the images are categorized into a set of classes and appropriate modes of aesthetic enhancement adjustments are applied to each image of the batch of images, suggesting the broadest reasonable interpretation of a native image having a first condition that is unrelated to image quality problems, a native image having a second condition that is unrelated to image quality problems and different from the first condition, determining that a first native image of the group of native images has the first condition, and determining that the second native image of the group of native images has the second condition. 
This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. 
In this instance, Bhatt disclose a base method for automatic adjustment of digital images, where selected presets are used to apply a desired style to a batch of images, where the presets are applied by performing adjustments to the image settings algorithmically where the adjustment for each image is dependent upon the characteristics of the image.
Bressan teaches a known technique providing an aesthetic enhancement to be applied to the image, where images are categorized into one or more of a set of semantic classes and assigns one or more semantic labels to an image based analyzing the whole scene or focus on objects within the image, and that image quality and categorizations are assumed to be independent, and the enhancement takes as input the classification of the image and determines appropriate modes of aesthetic enhancement dimensions to be performed on an image, according to the categorization.
One of ordinary skill in the art would have recognized that by applying Bressan’s technique would allow for the method of Bhatt to apply the presets to a batch of images to mimic a desired style, where the images are categorized into a set of classes in which appropriate adjustments to be applied to the image are determined according to the class of the categorized image, leading to an improved image enhancement method to apply a desired style to a batch of images which considers the class of an image. 
While Bressan teaches that images are categorized into a set of classes that tend to be representative of images found in typical imaging scenarios, and that other classes may be selected (see Bressan [0053]); Bhatt and Bressan do not explicitly disclose that the first condition is a first lighting condition and the second condition is a second lighting condition.
Murray teaches in a related and pertinent system and method for selecting images based on photographic style which assigns a style value for each of a set of photographic style categories to each of a set of database of images with a trained classifier (see Murray Abstract), where the photographic styles include a plurality of classes and a plurality of style categories for each class (see Murray [0021]), where for an exemplary class for lighting, the categories include high dynamic range, image grain, long exposure, motion blur, and silhouettes (see Murray [0033]-[0038]), and the set of style categories may be selected based on the interests of the users and/or based on common aspects of photographic style found in images in a database of images (see Murray [0040]), and a trained classifier is used to assign a style value for each of the set of style categories to the database of images which initially have no photographic style labels attached to them (see Murray [0042]-[0043]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Murray to the method of Bhatt and Bressan for automatic adjustment of a batch of digital images according to a selected preset and categorized image classes of the batch of images, such that 
the images are categorized in classes including style categories for lighting, suggesting the broadest reasonable interpretation that the first and second conditions in which the images of the batch of images are categorized are lighting conditions. 
This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. 
In this instance, Bhatt and Bressan disclose a base method for automatic adjustment of digital images, where selected presets are used to apply a desired style to a batch of images, where the images are categorized into a set of classes in which appropriate adjustments for applying the preset to the image are determined according to the class of the categorized image.
Murray teaches a known technique for classifying each of a set of database of images a photographic style which assigns a style value for each of a set of photographic style categories to each of a set of database of images with a trained classifier, where the photographic styles include a lighting class comprising of categories including high dynamic range, image grain, long exposure, motion blur, and silhouettes.
One of ordinary skill in the art would have recognized that by applying Murray’s technique would allow for the method of Bhatt and Bressan to further categorize images into style classes and categories, including lighting categories, in which appropriate adjustments to be applied to the image are determined according to the class of the categorized image when applying the presets to a batch of images to mimic a desired style, leading to an improved image enhancement method to apply a desired style to a batch of images which considers the image lighting category. 
While, Bhatt teaches that the adjustments of a preset includes adjustment settings (see Bhatt [0038]-[0040]), Bhatt does not explicitly disclose that the first preset comprising a first group of image editing settings; and the second preset comprising a second group of image editing setting.
	Gross teaches in a related and pertinent method for providing pre-edits to photos (see Gross Abstract), where pre-edits for photos are automatic adjustments to filter parameters applied to photos (see Gross [0015]), where the one or more parameter values for one or more respective filters are selected based on types or categories associated with one or more objects in an image (see Gross [0017]), and the one or more filters may include a tune image filter, straighten filter, crops filter, black and white filter, respective automatic, selective adjust, drama, vintage, high-dynamic-range (HDR),
grunge, center focus, tilt-shift, retrolux, and frames filters (see Gross [0027]), where each filter has a set of parameters to adjust the behavior of the filter (see Gross [0028]).
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Gross to the method of Bhatt, Bressan, and Murray for automatic adjustment of digital images, such that suggested filters for applying presets to the batch of images comprise of a set of filter parameters for controlling and adjusting the behaviors of the filters. 
This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. 
In this instance, Bhatt, Bressan, and Murray disclose a base method for automatic adjustment of digital images, where selected presets are used to apply a desired style to a batch of images, where the images are categorized into a set of classes in which appropriate adjustments for applying the preset to the image are determined, and adjustments of a preset includes adjustment settings. 
Gross teaches a known technique in providing pre-edits to photographs based on applied filters, where the filters comprise of sets of parameters to adjust the behavior of the filters. 
One of ordinary skill in the art would have recognized that by applying Gross’s technique would allow for the method of Bhatt, Bressan, and Murray to implement the filters for applying the presets to a batch of images using a set of parameters to adjust the behavior of the filters to fine tune the adjustments to the image data, leading to an improved image enhancement method to apply a desired style to a batch of images which uses a group of settings to fine tune the applied adjustments.
While Bressan teaches that the images are analyzed to determine image quality parameters and that additional enhancements to the images may be performed based on image quality input (see Bressan [0044] and [0082]-[0083]); Bhatt, Bressan, Murray, and Gross do not explicitly teach ensuring that a first native image of the group of native images is free of image quality problems needing correction, and ensuring that a second native image of the group of native images is free of image quality problems needing correction.
Sadovsky teaches in a related and pertinent method for automatically analyzing and adjusting digital images upon acquiring a digital image (see Sadovsky Abstract), where images from source locations are received, , decoded and analyzed for adjustment (see Sadovsky [0062]-[0065]), where automatic image analysis and adjustment performs image adjustment processing on the analyzed images by using filters to adjust the image data to compensate for red-eye detection, blurriness, incorrect orientation, noise, incorrect color balance, incorrect exposure, and/or other types of image problems (see Sadovsky [0066]-[0068]), and that automatic adjustment of digital images based on image analysis may be performed in a batch mode (see Sadovsky [0048]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Sadovsky to the method of Bhatt, Bressan, Murray, and Gross for automatic adjustment of digital images, such that automatic analysis and adjustment is performed upon receiving the batch of images to compensate for image problems, thus ensuring that the images of the received batch of images are free of image quality problems needing correction prior to applying selected presets to the batch of images for mimicking a desired style. 
This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. 
In this instance, Bhatt, Bressan, Murray, and Gross disclose a base method for automatic adjustment of digital images, where selected presets are used to apply a desired style to a batch of images, where the images are categorized into a set of classes in which appropriate adjustments for applying the preset to the image are determined, and adjustments of a preset includes adjustment settings. 
Sadovsky teaches a known technique in performing automatic analysis and adjustment to received batch of images to compensate for image problems. 
One of ordinary skill in the art would have recognized that by applying Sadovsky’s technique would allow for the method of Bhatt, Bressan, Murray, and Gross to automatically analyze and adjust received batch of images to compensate for image problems prior to applying selected presets to the batch of images to mimic a desired style, leading to an improved image enhancement method to apply a desired style to a batch of images which compensates for image problems upon receiving the batch of images.	 

Regarding claim 3, please see the above rejection of claim 1. Bhatt, Bressan, Murray, Gross, and Sadovsky disclose the method of Claim 1, additionally comprising determining whether a third image of the group of images has the first condition or the second condition, and applying the first preset to the third image if the third image has the first condition, and applying the second preset to the third image if the third image has the second condition (see Bressan [0047], where images are categorized into one or more of a set of semantic classes; see Murray [0021] and [0042]-[0043], where a trained classifier is used to assign a style value for each of the set of style categories to the database of images, and the photographic styles include a plurality of classes and a plurality of style categories for each class; and see Bhatt [0035], [0037], and [0048], where the selected presets are used apply the desired style to the digital image; where the combined teachings suggest that a third image of the batch of images may be classified as a corresponding first or second lighting class/category, and the appropriate adjustments corresponding to a classified first or second lighting class/category for the third image is applied to the third image).

Regarding claim 4, please see the above rejection of claim 1. Bhatt, Bressan, Murray, Gross, and Sadovsky disclose the method of Claim 1, wherein the first and second lighting conditions are different from one another (see Bhatt [0035], [0037]-[0040], and [0048], where adjustments according to a preset may be applied algorithmically, such that the adjustment amount is dependent upon characteristics of the picture, e.g. when the given auto-adjustment is applied to photo “B”, the resulting adjustment of photo “B” is “b” and not ”a”, suggesting that photo “B” has a second exposure characteristics/condition corresponding to adjustments “b” for the desired auto exposure adjustment to be applied, which the different adjustments suggests the photo “A” and photo “B” exposure characteristics/condition are different; and see Murray [0042]-[0043], where images can be classified into a plurality of different style categories) and each of the first and second lighting conditions is one of the group comprising a soft light condition, a hard light condition, a high dynamic range condition, a backlit condition, a tungsten condition, a tungsten mix condition, a green tint condition, a red tint condition, and an over saturated condition (see Murray [0021] and [0033]-[0038], where the photographic styles include a plurality of classes and a plurality of style categories for each class, and for an exemplary class for lighting, the categories include high dynamic range and silhouettes; see Gross [0052]-[0055], where filters are applied based on one or more predetermined criterion such as applying high-dynamic range landscaping, and brightness of an object or orientation of an object; see also Gross [0028], where filters may adjust brightness, saturation, contrast, etc.), each condition of the group being independent of image quality problems (see Bressan [0047], where image quality and categorizations are assumed to be independent).

Regarding claim 5, please see the above rejection of claim 1. Bhatt, Bressan, Murray, Gross, and Sadovsky disclose the method of Claim 1, additionally comprising applying a third preset to the first transformed image (see Bhatt [0043], where additional presets can be applied to an image).

Regarding claim 6, please see the above rejection of claim 5. Bhatt, Bressan, Murray, Gross, and Sadovsky disclose the method of Claim 5, wherein the third preset is configured to transform the first transformed image from color to black and white while maintaining the desired look (see Gross [0027] and [0058], where a black and white filter is suggested to convert a color photo to a black and white photo, and includes applying a color filter to preserve a natural look of skin colors).

Regarding claim 7, please see the above rejection of claim 1. Bhatt, Bressan, Murray, Gross, and Sadovsky disclose the method of Claim 1, wherein the image editing software enables adjustment of a first plurality of editing settings, and wherein the first and second presets adjust a second plurality of editing settings that is a subset of the first plurality of editing settings (see Gross [0028], where the tune image filter may include parameters such as brightness, contrast, saturation, ambience, shadow, warmth, etc.; see Gross [0051]-[0054], where a filter for identifying at least one outdoor object adjusts parameter values associated with outdoor objects, and may involve adjusting the brightness for such objects).

Regarding claim 8, please see the above rejection of claim 1. Bhatt, Bressan, Murray, Gross, and Sadovsky disclose the method of Claim 1, wherein applying the first preset to the first native image comprises adjusting editing settings associated with the first native image to match the first group of editing settings (see Gross [0037], where filters applied to images automatically adjusts the parameter values associated with the particular filter to predetermined values based on the classification of the particular photo and produces images that where the automatically applied parameter values may be the most suitable parameter values for the image).

Regarding claim 9, please see the above rejection of claim 8. Bhatt, Bressan, Murray, Gross, and Sadovsky disclose the method of Claim 8, additionally comprising defining a first localized feature of the first image, and wherein applying the first preset to the first images comprises excluding adjustments of editing settings within the first localized feature (see Gross [0039]-[0040], where different filters may be applied to different portions of a given photo, suggesting portions of a given photo are not adjusted by a particular filter and its corresponding filter parameters adjustments).

Regarding claim 10, please see the above rejection of claim 1. Bhatt, Bressan, Murray, Gross, and Sadovsky disclose the method of Claim 1, comprising an artificial intelligence analyzing the first native image and determining that the first native image has the first lighting condition (see Bressan [0049]-[0054], where a trained categorizer is used to categorize the images into one or more classes; see Murray [0033]-[0038] and [0042]-[0043], where a trained classifier is used to assign a style value for each of the set of style categories to the database of images, where style categories for lighting are included; where the combined teachings suggest the broadest reasonable interpretation for an artificial intelligence analyzing the first native image).

Regarding claim 11, please see the above rejection of claim 1. Bhatt, Bressan, Murray, Gross, and Sadovsky disclose the method of Claim 1, wherein the first lighting condition comprises a first plurality of lighting scenarios (see Murray [0042], where the trained classifier to assign a style value for each of the set of style categories to the database of images is trained using a training set of images that have each been annotated with one or more style categories, where features extracted from each training image and the corresponding label is used to train the classifier model; suggesting that the style categories for lighting comprises respective features for the corresponding the lighting style category), and wherein images exhibiting any of the first plurality of lighting scenarios will achieve a similar aesthetic result when edited in a similar manner (see Bressan [0047]-[0054], where images are categorized into a set of classes based on analyzing the features of the image; and see Bressan [0082], where appropriate modes of aesthetic enhancement dimensions are determined to be performed on an image, based on the image categorization to the model; where the combined teachings would suggest that the images classified in the same lighting category would be adjusted similarly for applying the selected preset for a desired aesthetic image enhancement).

Regarding claim 22, please see the above rejection of claim 1. Bhatt, Bressan, Murray, Gross, and Sadovsky disclose the method of Claim 1 additionally comprising identifying and correcting image quality problems in the first native image prior to applying the first preset to the first native image (see Sadovsky [0062]-[0068], where images are received, decoded, and analyzed for adjustment, and automatically adjusted according to the analysis to compensate for image problems; see Sadovsky [0048], where the automatic adjustment of digital images may be performed in a batch mode; where the combined teachings suggests performing automatic analysis and adjustment upon receiving the batch of images to compensate for image problems prior to applying selected presets to the batch of images to mimic a desired style).

Claims 12, 14-16, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt, Bressan, Murray, Gross, and Sadovsky as applied to claim 1 above, and further in view of Nakamura (US 2015/0002904).
Regarding claim 12, Bhatt, Bressan, Murray, Gross, and Sadovsky disclose a method of creating a coordinated image editing preset group for use with image editing software, comprising: 
determining a desired look (see Bhatt [0035], [0037], and [0048], where presets for applying a desired style to the digital image are selected); 
identifying a plurality of first native images having a first lighting condition and having no image quality problems that need correcting, the first lighting condition reflecting lighting conditions of the first native image and being independent of image problems (see Bhatt [0038]-[0040], where adjustments according to a preset may be applied algorithmically; see Bhatt [0064]-[0065], where presets may be applied to a set of digital images in batch mode; see Bressan [0047] and [0082], where images are categorized into one or more of a set of semantic classes, where image quality and categorizations are assumed to be independent, and that the image categorization is used to determine appropriate modes of aesthetic enhancement dimensions to be performed on an image; see Murray [0021], [0033]-[0038], and [0042]-[0043], where images can be classified into a plurality of different style categories, including those for lighting); 
for each of the plurality of first native images: 
modifying editing settings to create a respective first transformed image having the desired look and having a plurality of respective first editing settings (see Bhatt [0035], [0037], and [0048], where the selected presets are used apply the desired style to the digital image; see also Bhatt [0039]-[0040], where the presets applied to a digital image can have adjustment including adjustment settings that may be applied algorithmically, e.g. applying adjustment “a” to photo “A”, and the adjustment amount is dependent upon characteristics of the picture; see Gross [0037], where filters applied to images automatically adjusts the parameter values associated with the particular filter to predetermined values based on the classification of the particular photo and produces images where the automatically applied parameter values may be the most suitable parameter values for the image); and 
documenting the plurality of respective first editing settings of the respective first transformed image (see Bhatt [0060]-[0062], where a preset and the various settings of the preset can be generated or modified and saved; see also Gross [0037], where photos with the applied pre-edits may be saved and stored); 
identifying a plurality of second native images having a second lighting condition (see Bressan [0047] and [0082], where images are categorized into one or more of a set of semantic classes, and that the image categorization is used to determine appropriate modes of aesthetic enhancement dimensions to be performed on an image; see Murray [0021], [0033]-[0038], and [0042]-[0043], where images can be classified into a plurality of different style categories, including those for lighting); 
for each of the plurality of second native images:
modifying editing settings of the respective second native image to create a respective second transformed image having the desired look and having a plurality of respective second editing settings (see Bhatt [0035], [0037], and [0048], where the selected presets are used apply the desired style to the digital image; see also Bhatt [0039]-[0040], where the presets applied to a digital image can have adjustment including adjustment settings that may be applied algorithmically, e.g. applying adjustment “b” to photo “B”, and the adjustment amount is dependent upon characteristics of the picture; see Gross [0037], where filters applied to images automatically adjusts the parameter values associated with the particular filter to predetermined values based on the classification of the particular photo and produces images where the automatically applied parameter values may be the most suitable parameter values for the image); and 
documenting the plurality of respective second editing settings of the respective second transformed image (see Bhatt [0060]-[0062], where a preset and the various settings of the preset can be generated or modified and saved; see also Gross [0037], where photos with the applied pre-edits may be saved and stored).
Please see above rejection for claim 1, as the rationale to combine the teachings of Bhatt, Bressan, Murray, Gross, and Sadovsky are similar, mutatis mutandis.
Bhatt, Bressan, Murray, Gross, and Sadovsky do not explicitly disclose calculating a first middle profile comprising a statistical calculation considering the plurality of respective first editing settings of each of the plurality of first transformed images, the first middle profile comprising a plurality of first middle editing settings; saving the plurality of first middle editing settings as a first condition preset of the coordinated preset group; calculating a second middle profile comprising a statistical calculation considering the plurality of respective second editing settings of each of the plurality of second transformed images, the second middle profile comprising a plurality of second middle editing settings; and saving the plurality of second middle editing settings as a second condition preset of the coordinated preset group.
Nakamura teaches in a related and pertinent method and system for correcting images based on analyzing images and determining parameters to be applied to the image (see Nakamura Abstract), where a processing object image to be corrected is input (see Nakamura [0047]), a target parameter representing a  feature of a target image is set and the target parameter is transmitted to a storage unit (see Nakamura [0048]), a model parameter is acquired by modeling data distribution of the processing object image (see Nakamura [0049]) and is used with the target parameter to generate a tone curve for correcting the processing object image (see Nakamura [0051]-[0053]), where the target parameter is set based on a model parameter obtained by modeling reference images to be the goal of correction (see Nakamura [0127]), where multiple reference images are selected and model parameters acquired from integrating modeled data distribution of the reference images of the same class are set as target parameters (see Nakamura [0134]-[0137]), and acquired model parameter may be stored in the storage unit (see Nakamura [0138]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Nakamura to the method of Bhatt, Bressan, Murray, Gross, and Sadovsky for automatic adjustment of digital images, such that the suggested filter parameters for compensating a variety of determined image problems are determined similar to Nakamura’s target parameters based on model parameters derived from integrating data distributions of multiple reference images. 
This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. 
In this instance, Bhatt, Bressan, Murray, Gross, and Sadovsky disclose a base method for automatic adjustment of digital images, where selected presets are used to apply a desired style to a batch of images, where the images are categorized into a set of classes in which appropriate adjustments for applying the preset to the image are determined, and adjustments of a preset includes adjustment settings and implemented by filters comprising filter parameters used to adjust image data. 
Nakamura teaches a known technique for determining target parameters in a related image correction process, where multiple reference images are selected and model parameters acquired from integrating modeled data distribution of the reference images of the same class are set as target parameters, and acquired model parameter may be stored. 
One of ordinary skill in the art would have recognized that by applying Nakamura’s technique would allow for the method and system of Bhatt, Bressan, Murray, Gross, and Sadovsky to implement the filters for applying the presets to the images based on a set of parameters derived from model parameters acquired from integrating modeled data distribution of the reference images representing an adjustment / correction goal, and that the respective acquired parameters for implementing the filters may be saved. 

Regarding claim 14, please see the above rejection of claim 12. Bhatt, Bressan, Murray, Gross, Sadovsky, and Nakamura disclose the method of Claim 12, additionally comprising modifying editing settings of a plurality of color images having the desired look to transform each of the plurality of color images into a black & white image having the desired look (see Bhatt [0045], where a preset is a black-and white- adjustment; see Gross [0027] and [0058], where a black and white filter is suggested to convert a color photo to a black and white photo, and includes applying a color filter to preserve a natural look of skin colors), 
saving the modified editing settings of each black & white image (see Bhatt [0060]-[0062], where a preset and the various settings of the preset can be generated or modified and saved; see also Gross [0037], where photos with the applied pre-edits may be saved and stored), 
calculating a black & white middle profile comprising a statistical calculation considering the modified editing settings (see Nakamura [0134]-[0137], where the data distributions of multiple reference images are integrated by taking arithmetic average of the distribution parameters or taking the median), the black & white middle profile comprising a plurality of black & white middle editing settings (see Gross [0027] and [0058], where the black and white filter is suggested to comprise of parameters for adjusting a color image to a black and white image), and 
saving the plurality of black & white middle editing settings as a black & white preset of the coordinated preset group (see Nakamura [0138], where acquired model parameters are stored).

Regarding claim 15, please see the above rejection of claim 12. Bhatt, Bressan, Murray, Gross, Sadovsky, and Nakamura disclose the method of Claim 12, wherein the statistical calculation comprises calculating an average or identifying a median (see Nakamura [0134]-[0137], where the data distributions of multiple reference images are integrated by taking arithmetic average of the distribution parameters or taking the median). 

Regarding claim 16, please see the above rejection of claim 12. Bhatt, Bressan, Murray, Gross, Sadovsky, and Nakamura disclose the method of Claim 12, additionally comprising: 
identifying a creation native image having the first lighting condition and no image quality problems (see Bressan [0047] and [0082], where images are categorized into one or more of a set of semantic classes, where image quality and categorizations are assumed to be independent, and that the image categorization is used to determine appropriate modes of aesthetic enhancement dimensions to be performed on an image; see Murray [0021], [0033]-[0038], and [0042]-[0043], where images can be classified into a plurality of different style categories, including those for lighting; see Sadovsky [0062]-[0068], where received images are analyzed and adjusted for image problems); 
modifying editing settings for the creation native image to transform it to a creation transformed image having the desired look (see Bhatt [0035], [0037], and [0048], where selected presets apply a desired style to the digital image; see Bhatt [0038]-[0040], where adjustments according to a preset may be applied algorithmically; see Gross [0037], where filters applied to images automatically adjusts the parameter values associated with the particular filter to predetermined values based on the classification of the particular photo and produces images where the automatically applied parameter values may be the most suitable parameter values for the image); 
saving a plurality of initial editing settings of the creation transformed image as a development profile (see Nakamura [0138], where acquired model parameters are stored); and 
for each of the plurality of first native images, applying the saved initial editing settings to the respective first native image (see Bhatt [0060]-[0062], where a saved preset can be added to the existing plurality of presets available to apply to other digital images).

Regarding claim 21, please see the above rejection of claim 12. Bhatt, Bressan, Murray, Gross, Sadovsky, and Nakamura disclose the method of Claim 12, wherein the first and second lighting conditions are different from one another (see Bhatt [0035], [0037]-[0040], and [0048], where adjustments according to a preset may be applied algorithmically, such that the adjustment amount is dependent upon characteristics of the picture, e.g. when the given auto-adjustment is applied to photo “B”, the resulting adjustment of photo “B” is “b” and not ”a”, suggesting that photo “B” has a second exposure characteristics/condition corresponding to adjustments “b” for the desired auto exposure adjustment to be applied, which the different adjustments suggests the photo “A” and photo “B” exposure characteristics/condition are different; and see Murray [0042]-[0043], where images can be classified into a plurality of different style categories) and each of the first and second lighting conditions is one of a soft light condition, a hard light condition, a high dynamic range condition, a backlit condition, a tungsten condition, a tungsten mix condition, a green tint condition, a red tint condition, and an over saturated condition (see Murray [0021] and [0033]-[0038], where the photographic styles include a plurality of classes and a plurality of style categories for each class, and for an exemplary class for lighting, the categories include high dynamic range and silhouettes; see Gross [0052]-[0055], where filters are applied based on one or more predetermined criterion such as applying high-dynamic range landscaping, and brightness of an object or orientation of an object; see also Gross [0028], where filters may adjust brightness, saturation, contrast, etc.), wherein each condition of the group do not correspond to image quality problems (see Bressan [0047], where image quality and categorizations are assumed to be independent).

Regarding claim 23, please see the above rejection of claim 12. Bhatt, Bressan, Murray, Gross, Sadovsky, and Nakamura disclose the method of Claim 12 wherein the first lighting condition is independent of image quality problems comprising one or more of exposure and noise (see Bressan [0044] and [0047], where image quality dimensions are determined by analyzing low-level features such as luminance and chrominance distributions and statistics, noise, and the like, and that image quality and categorizations are independent; see also Sadovsky [0066], where noise and incorrect exposure are image problems to be compensated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                         

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661